Citation Nr: 0615287	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Rick Little


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
PTSD and hypertension. 

Following the denial of the service connection claims and 
perfection of this appeal, the RO granted the veteran non-
service connected pension in a December 2004 decision.  

The Board notes that in the representative's October 2005 
letter to the RO, he indicates that the veteran is appealing 
the denial of service connection for PTSD and hypertension on 
the grounds of clear and unmistakable evidence (CUE).  CUE is 
only available to challenge final decisions.  No final 
decision has been rendered on either claim.  The Board will 
therefore disregard the motion for CUE.  


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  It is not shown that the veteran's hypertension was 
manifested within the first post-service year, and there is 
no medical evidence of record establishing a nexus between 
the veteran's service and his current hypertension.




CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2005).

2.  Hypertension manifested more than one year after active 
service and was not caused by any incident of service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for any disability shown after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

a. PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

The veteran has numerous diagnoses of PTSD.  The veteran 
sought help from the Los Angeles Veterans Resource Center 
between March 2002 and March 2004.  Treatment records from 
the staff psychologist and psychiatrist indicate that the 
veteran has PTSD.  The records also indicate the diagnoses 
were made in accordance with the criteria of the DSM-IV.  
Also, they relate his disability to combat experiences in 
Vietnam.  The Board concedes the current diagnosis of PTSD.  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  If the claimed stressor is related to combat, as it 
is here, service department evidence that the appellant 
engaged in combat or that the appellant was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.

Of the records which are present, none establish the 
veteran's combat experience.  The veteran served in Vietnam 
from October 1969 to June 1970 as a cook.  There is no 
mention of the veteran having combat duties or citations 
anywhere in his records.  The veteran was awarded several 
medals, including the Vietnam Service Medal and the Vietnam 
Campaign Medal.  Neither of these citations can support an 
inference of combat experience.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  

The preponderance of the evidence is against finding that the 
appellant engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  Therefore, although the evidence shows that he served 
in Vietnam, the evidence does not support the conclusion that 
he personally engaged in combat with the enemy, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  
Accordingly, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this 
case, the record fails to corroborate the appellant's claimed 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred.

The VA outpatient treatment records and VA examination report 
contain very general statements about the veteran being 
involved in firefights and ambushes and receiving enemy fire.  
The veteran submitted a July 2004 statement outlining his 
combat experiences.  He stated that he witnessed a fellow 
soldier injured by a mine explosion, came under attack while 
in a convoy, sniper and rocket propelled grenade fire 
directed at his compound, and that some of the soldiers from 
his station did not return from patrol.  Unfortunately, the 
veteran did not provide anything close to the level of 
specificity needed to conduct a search of military archives 
to verify his stressors.  The veteran did not complete the 
PTSD questionnaire provided by the RO which would have 
enabled the RO to find records relating to possible stressors 
the veteran may have experienced.  The evidence of record 
consists solely of the veteran's statements that he was in 
combat.  The veteran's testimony alone cannot be sufficient 
"credible supporting evidence."  See Dizoglio, supra.  
Without credible supporting evidence, the claim must fail.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

b. Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The veteran's service medical records indicate that his blood 
pressure at entry to service in May 1968 was 120 systolic and 
70 diastolic.  His report of medical examination for 
separation from service in June 1970 states his blood 
pressure was 112 systolic and 72 diastolic.  His records 
report no treatment for high blood pressure or any other 
cardiovascular disease.  The only evidence of record 
indicating that the veteran has hypertension is a March 2002 
blood pressure test from the Los Angeles Veterans Resource 
Center.  The veteran's systolic pressure was 160 and his 
diastolic pressure was 103.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first 
showing of hypertension in the record is the treatment record 
from the Los Angeles Veterans Resource Center dated March 
2002.  There is no evidence to establish that the veteran's 
hypertension was compensable to a 10 percent degree within 
the first post-service year.  Therefore, the veteran is 
ineligible for presumptive service connection.  

In order to establish service connection for hypertension, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has indicated, through his treating doctors at 
the Resource Center, that he has a history of high blood 
pressure dating back to childhood.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced. See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994). He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
As the veteran cannot experience high blood pressure through 
the five senses, his statements cannot be considered 
competent evidence.  

The earliest diagnosis for hypertension is 2002, over thirty 
years after the veteran's separation from military service.  
There is no medical evidence relating hypertension to any 
injury or disease in service.  There is no evidence of 
continuity of symptomatology.  Accordingly, the Board finds 
that the preponderance of the evidence shows that 
hypertension was not the result of any event in active 
service.

The Board finds that the veteran's hypertension was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the claims, a letter 
dated in September 2002 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
September 2002 letter informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The letter also included the PTSD 
questionnaire, which requests information about the stressor 
causing the PTSD.  The veteran indicated in his July 2004 
statement that he was unable to remember the specifics of 
Vietnam as requested in the questionnaire.  An additional 
letter was sent to the veteran in August 2005 asking him to 
submit to VA any relevant in his possession; no response was 
received.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  A request was made to the Social Security 
Administration for any records on the veteran.  The 
Administration responded, indicating they had none.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board also concludes VA's duty to assist has been 
satisfied.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  38 C.F.R. § 3.159(c)(4).  The veteran was accorded a VA 
examination in January 2003 for his PTSD.  

The veteran was scheduled for a VA examination in association 
with his hypertension claim in December 2002.  He failed to 
appear for that examination.  For a service connection claim, 
should the veteran fail to appear for a VA examination, he 
must either provide good cause for his absence or the claim 
will be judged on the record.  38 C.F.R. § 3.655 (2005).  
While the Board recognizes that the veteran was homeless at 
the time, the veteran did provide a mailing address on his 
claim form and he appeared at his scheduled VA examination 
for PTSD the following month.  There is no evidence of good 
cause on the record.  The Board will consider the claim on 
the evidence of record.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


